Citation Nr: 1436547	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-50 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an overpayment in the calculated amount of $2,738.00 was validly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to March 1965 and from August 1985 to February 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2008 letter the VA informed the Veteran that he was paid $2,738.00 more than he was entitled to receive due to a delay in his reporting his change in marital status.  The Veteran contends that amount of the debt is invalid for several reasons.  First, he has argued that his second wife should have been added to his award the date of their marriage, not the date he notified the VA.  Secondly, he contends that the amount is incorrect as the VA did not reduce the amount owed after changing the effective date of his second wife being added to his award to an earlier date.  Finally, he argues that since the amount of his disability benefit was subtracted from his military retirement pay, he should not actually owe any money at all.

The evidence shows that in January 2007 the Veteran submitted a Status of Dependents Questionnaire, VA Form 21-0538, informing the VA that his first wife had died in August 2003 and he had remarried in July 2005.

In January 2008 the VA informed the Veteran his first wife would be removed from his award effective September 1, 2003 and his second wife would be added to his award effective January 1, 2008.  In a separate letter that same month the VA informed the Veteran he owed an overpayment of $2,738.

Although a specific accounting is not in the file, it would appear that the VA calculated the amount of the debt based on the Veteran being paid at a higher rating for having a dependent spouse from September 2003 through December 2008, the period between which the Veteran's first spouse died and his second spouse was added to his award.  

Then, in an August 2009 letter the VA stated that the Veteran's second wife should have been added to his award 11 months earlier, effective February 1, 2007, the first of the month after the Veteran's VA Form 21-0538 was received.  

In an October 2009 Statement of the Case, the VA explained that the earlier effective date for the Veteran's second spouse did not result in a reduction of the $2,738.00 debt as the Veteran was receiving retired pay benefits and the amount of the retroactive benefits generated by the correction had to be offset for the amount of retired pay he received and could not be applied against the debt.

The Board finds that without a specific accounting of how the $2,738.00 overpayment amount was determined and information on the Veteran's military retirement pay during the applicable period, the Board is unable to determine the validity of the debt.  Accordingly, the Board finds a remand is required to clarify this matter.

Accordingly, the case is REMANDED for the following action:

1. Contact Defense Finance and Accounting Service (DFAS) to obtain an accounting of the veteran's military retirement pay for the period from August 2003 through January 2008.

2. Prepare an audit, which clearly shows the calculation of the $2,738.00 overpayment and how the amount of the retroactive benefits generated by the correction of the effective date for adding the Veteran's second spouse to his award had to be offset for the amount of retired pay he received.  The audit and an explanatory letter should be sent to the veteran, and a copy included in the claims file.  

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



